Citation Nr: 9933181	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  95-41 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to secondary service connection for 
hypertension.  

2.  Entitlement to an increased evaluation for gunshot wound 
scars of the right thigh, currently evaluated as 
noncompensable.    

3.  Entitlement to an increased evaluation for a scar of the 
scalp, to include headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In June 1996, the veteran testified before a member of the 
Board who is no longer employed by the Board.  The veteran 
was advised of this and he indicated that he did not wish to 
attend another hearing.  

In October 1996, the Board remanded the issues currently on 
appeal in this claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.  This decision will address the issues of 
entitlement to secondary service connection for hypertension 
and entitlement to an increased evaluation for a scar of the 
scalp with headaches.  The issue of entitlement to a 
compensable evaluation for a gunshot wound scar of the right 
thigh is the subject of a remand which follows this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  Hypertension is causally related to service-connected 
PTSD.

3.  The veteran's scar of the scalp with headaches is 
currently manifested by complaints of headaches 1 to 2 times 
a week accompanied by throbbing and occasional nausea.  It is 
reported that the headaches last 4 to 6 hours.  

CONCLUSIONS OF LAW


1.  Hypertension is proximately due to or the result of 
service- connected PTSD.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.310 (1999).

2.  The criteria for an evaluation of a disability rating of 
30 percent, but no higher, for a scar of the scalp with 
headaches have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Part 4; Diagnostic Code 
8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claims are well 
grounded and that there is no further duty to assist the 
claimant in the development of the claims.   38 U.S.C.A. 
§ 5107.  


Service Connection

Service connection may be established for a disability 
incurred in or aggravated by active service. 38 U.S.C.A. § 
1110 (West 1991).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Service connection may be granted for a disorder 
which is proximately due to or the result of a service-
connected disability. 38 C.F.R. § 3.310(a) (1999).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") held that the term "disability", as 
used in 38 U.S.C.A. § 1110, refers to impairment of earning 
capacity and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected disability, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected disability, shall 
be service-connected. Thus, pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

The veteran's service medical records are devoid of any 
elevated blood pressure readings, or of a diagnosis of 
hypertension during service.  At separation in March 1971, 
his blood pressure was reported as 118/64.  On VA examination 
in December 1985, the veteran complained of severe 
depression; his blood pressure was recorded as 140/90.  On VA 
general medical examination in January 1994, the veteran's 
blood pressure was documented as 170/120.  The veteran also 
underwent a VA psychiatric examination in January 1994.  
Hypertension was among the diagnoses, as was PTSD on both 
January 1994 examinations.  In February 1994, the RO granted 
service connection for PTSD, rated as 30 percent disabling.  

In June 1996, the veteran appeared before a member of the 
Board and gave testimony in support of his claim.  He stated 
generally, that he had been hypertensive for about 10 years 
and that he was taking medication.  He argued that his 
hypertension was due to stress related to his PTSD.  A 
complete transcript is of record.  

In a letter dated in June 1996, Robert E. Cornett, M. D. 
stated that the veteran's hypertension was thought to be 
secondary to his PTSD.  It was stated that when the veteran 
had acute attacks of anxiety, his hypertension tended to 
rise.  

In October 1996, the Board increased the veteran's evaluation 
for PTSD to 100 percent.  The veteran underwent a cardiology 
examination by VA in January 1997.  It was noted that he was 
taking an antihypertensive medication and his blood pressure 
reading was 120/84.  High blood pressure was among the 
diagnoses.  The examiner opined that the veteran's 
hypertension was secondary to essential hypertension and that 
PTSD was not the cause of the increased blood 
pressure/hypertension.  On VA psychiatric examination that 
same month, the examiner opined that while there were other 
factors to consider as a cause for aggravation hypertension, 
stress as well as PTSD might aggravate hypertension disorder 
in this veteran.  

In a June 1998 letter, Robert E. Cornett, M. D. stated that 
he had been treating the veteran for the past seven or eight 
years.  It was stated that it was his opinion that the 
veteran's hypertension was directly caused by the veteran's 
PTSD.  It was stated that due to the veteran's PTSD symptoms 
the physician was certain that the veteran's blood pressure 
increased.  It was also reported that severe chronic stress 
was noted for causing or exacerbating hypertension.  It was 
summarized that the veteran's hypertension was caused in 
large part if not wholly by his PTSD.  

The RO received a statement from Charles E. Deaton, LCSW in 
June 1998.  He stated that he had seen the veteran every 
other week since January 1997.  It was his professional 
opinion that the veteran's numerous exposures to enemy fire 
had a direct bearing upon his present PTSD symptoms including 
hypertension.  

It is not claimed or otherwise shown that hypertension was 
present in or soon after separation from service. The 
contentions advanced in this case are related solely to an 
associative relationship between PTSD and hypertension.  The 
Board also notes that the veteran's service-connected PTSD is 
now rated as 100 percent disabling, reflective of profound 
impairment from 1993.

The Board finds that a review of the evidence of record 
reasonably leads to the conclusion that the veteran's 
hypertension is causally related to the veteran's PTSD. 
First, there is medical evidence offered by one of his 
treating physicians and a treating social worker, that the 
veteran's hypertension is related to the veteran's PTSD.  
Both opinions are unequivocal in that finding.  In addition, 
a VA examiner has opined that it is possible that the 
veteran's hypertension is aggravated by his service-connected 
PTSD.  While the Board's decision may seem to be inconsistent 
with the opinion of another recent VA examiner who opined 
that the veteran's hypertension was not related to his PTSD, 
the Board finds that when weighting all of the evidence in 
its totality, this opinion is outweighed by the several 
opinions of record that dispute this finding.  

In summary, the Board finds that while the findings are not 
universal or unequivocal in nature, the evidence is indeed 
consistently in equipoise with regard to an etiological and 
influential relationship between the veteran's PTSD and its 
ramifications, and hypertension; and that the benefit of the 
doubt under these circumstances must be resolved in the 
veteran's favor. Consequently, service connection for 
hypertension as secondary to service-connected PTSD is in 
order.


Increased Evaluation

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Service connection is currently in effect for a scar of the 
scalp with headaches, currently evaluated as 10 percent 
disabling.  Service connection was granted in a scar of the 
scalp under Diagnostic Code 7800 in October 1985, and a 
noncompensable evaluation was assigned.  This was based on an 
August 1985 VA examination report which showed a slight 
depression over the left parietofrontal area of the head 
injury as well as a complaint of headaches.  On VA 
examination in December 1985, the veteran reported having 
"lots of headaches".  

On VA examination in January 1994, the veteran complained of 
headaches.  Examination showed a 6-cm scar on the left 
parietal region.  On VA examination in March 1995, the 
veteran reported having headaches.  Examination revealed a 6-
cm scar of the left parietal area, which was well healed, and 
non-tender.  

The veteran testified in June 1996 that he had very bad 
headaches and that sometimes his scar became tender and soft.  
He reported that he took Tylenol #3 for relief.  A complete 
transcript is of record.  

The veteran underwent a VA neurological examination in 
January 1997.  He reported having 1 or 2 headaches a week 
beginning in the occipital area and sometimes in the frontal 
area.  The headaches were described as occasionally squeezing 
or throbbing in nature.  He reported occasionally becoming 
nauseous with the headaches.  The veteran stated that the 
headaches lasted for about 4 to 6 hours and were relieved 
with Tylenol #3.  A scar with a slight depression of the 
skull was noted.  The assessment was, headaches.  On VA 
cardiac examination that same month, the veteran reported 
having headaches 3 to 4 times a week and sometimes less.  He 
reported severe and throbbing pain relieved by Tylenol #3. 

In April 1998, the RO recharacterized the veteran's 
disability as a scar of the scalp, to include headaches and 
evaluated the disability under Diagnostic Codes 7800-8100.  A 
10 percent evaluation was assigned, effective from November 
1993. 

On examination by John W. Gilbert, M. D., in May 1998, it was 
noted that head inspection and palpitation showed slight 
tenderness.  Headaches were diagnosed.  

A VA medical record dated in April 1999 shows a statement 
from a VA physician in which it is noted that the veteran had 
been under his care and that the veteran has regular 
headaches which require the regular use of narcotic pain 
medication.  It was noted that the headaches occurred daily 
with severe and prolonged episodes approximately 2 times a 
week.  

The Board notes that under the Rating Schedule, superficial 
scars that are poorly nourished and with repeated ulceration, 
or are tender and painful on objective demonstration, are 
evaluated as 10 percent disabling. Scars may also be 
evaluated based on the limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805.

According to the Rating Schedule, disfiguring scars of the 
head, face or neck warrant a noncompensable evaluation if the 
disfigurement is slight. Moderate disfigurement warrants a 10 
percent evaluation 38 C.F.R. § 4.118, Diagnostic Code 7800.

The rating criteria under diagnostic code 8100 provide that a 
10 percent rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months; a 30 percent evaluation 
requires characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  Very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrants a 50 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

Review of the medical evidence reveals the veteran's 
credible, consistent and well- documented complaints of 
headaches.  He has described the frequency of headaches as 
occurring from intervals of daily, to a few days, to a few 
weeks apart.  His headaches have been described by him and by 
medical professionals as severe and occurring on a regular 
basis.  He must take narcotic medication for relief.  Recent 
complaints offered by the veteran attested to the occurrence 
of headaches on at least a weekly basis with some of the 
headaches being severe, and accompanied by nausea, a 
squeezing feeling and throbbing.  In this respect, the Board 
notes that such evidence provides competent evidence of the 
current level of the veteran's disability. See generally 
Bruce v. West, 11 Vet.App. 405, 411 (1998) (lay testimony of 
observable symptomatology may be regarded as supplementing 
medical evidence of record).  Based upon the frequency and 
duration of his headaches, as well as the report that while 
not specifically stated as prostrating, the headaches are 
severe, throbbing and prolonged, the Board finds that the 
current manifestations of the appellant's headache disorder 
more closely approximate the criteria for a 30 percent rating 
under Diagnostic Code 8100. 

However, the Board finds, that the evidence of record does 
not demonstrate that the veteran experiences very frequent 
completely prostrating and prolonged headache attacks 
productive of severe economic inadaptability.  In this 
regard, the Board notes that the medical evidence of record 
fails to reflect a headache disorder of such severity.  
Accordingly, a 50 percent disability rating under Diagnostic 
Code 8100 is not warranted.

While the veteran is unemployed, there is no showing that the 
veteran's headaches have caused marked interference with 
employment.  Notably, there is no documentation of work 
missed by the veteran or of termination from employment, 
mutual or otherwise, because of this service-connected 
disability.  In essence, the record shows that the 
manifestations of this disability are those contemplated by 
evaluation which is based on the average impairment in 
earning capacity.  38 C.F.R. § 4.1.  Moreover, there is no 
evidence that he has required frequent hospitalization for 
this disability.  Accordingly, the Board finds no reason for 
referral of this case to the Director of VA Compensation and 
Pension purposes for a rating outside the regular schedular 
criteria.


ORDER


Entitlement to service connection for hypertension as 
secondary to service-connected PTSD is granted.

An increased rating to 30 percent for a scar of the scalp 
with headaches is granted, subject to the criteria which 
govern the payment of monetary awards.


REMAND


The Board notes that a separate evaluation may be warranted 
under Diagnostic Code 7800 for the veteran's scar of the 
scalp.  It is noted that veteran's scar was reported to be 
well healed and non-tender on VA examination in 1994.  
However on private examination in 1998 it was reported there 
was slight tenderness on inspection and palpation of the 
head.  The Board is of the opinion that additional evaluation 
is warranted concerning the veteran's scar of the scalp.  

The veteran also seeks an increased evaluation for a scar of 
the right thigh, currently rated as noncompensable.  The 
Board notes that the veteran was most recently examined by VA 
in January 1997.  At that time, the examiner noted that there 
was normal bulk and tone of the right lower extremity.  The 
skin was reported to be slightly erythematous and warm to 
touch.  The examiner reported mild edema.  Entry and exit 
wounds were noted, as were surgical wounds.  The examiner 
stated among other things, that there did not appear to be 
any damage to the nerves.  The scar was reported to be 
nontender with no adhesions.  The examiner diagnosed minimal 
muscle damage to the thigh.  However, on private examination 
in May 1998, the examiner stated that on review of systems, 
it was positive for pain in the legs with walking and that 
sensation in the right thigh was decreased.  The examiner 
diagnosed numbness and tingling as well as permanent nerve 
root injury.  The examiner opined that the veteran did have 
permanent nerve root injury and permanent soft tissue injury 
in the right thigh.  It was also stated that it would not be 
unreasonable to obtain further testing with the veteran.  

It is noted that the veteran has complained of pain, 
fatigability, and a lack of strength, and endurance.  The 
Court has indicated that evaluation of orthopedic disorders 
must also involve consideration of all the factors set forth 
in 38 C.F.R. § 4.45, including a determination as to whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  

The Board notes that during the course of the veteran's 
appeal, the criteria for evaluating muscle injuries were 
changed, effective July 3, 1997.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to a 
resolution of his claim under the criteria which are to his 
comparative advantage.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).   

In Esteban v. Brown, 6 Vet.App. 259 (1994), the Court 
determined that separate manifestations of the same 
disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping the symptomatology of the other conditions.  
In Esteban, the Court determined that residuals of a face 
injury could be rated separately under disfigurement, painful 
scars and facial muscle damage.  It should be determined 
whether the separate manifestations of the veteran's service-
connected disabilities may be rated independently.  

Accordingly, this case is REMANDED for the following 
additional actions:


1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
the veteran has received for his service 
connected disabilities.  All records so 
received should be associated with the 
claims folder.  

2.  The veteran should then be scheduled 
for a special orthopedic and neurological 
examination to evaluate the service-
connected scar of the right thigh.  
Documentation of the veteran's 
notification of the scheduling of the 
examination should be associated with the 
claims file.  The veteran should be 
advised that failure to report for the 
examination could result in denial of his 
claim under 38 C.F.R. § 3.655.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiners.  

The examiners' reports should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses, and 
should describe in detail the extent of 
any functional loss due to the veteran's 
right thigh disability.  In particular, 
the orthopedic examiner must make 
affirmative range of motion findings 
expressed in degrees and specify normal 
ranges of motion.  In addition the 
etiology of any limitation of motion 
should be indicated.  The effect of the 
disability on the veteran's employability 
should be discussed.  All scars and the 
manifestations referable thereto should 
be described in detail.  The muscle(s) 
affected by the wound should be 
identified and all manifestations 
pertaining to each involved muscle group 
should be discussed.  

The orthopedic examiner should be asked 
to determine whether there is weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion, excess fatigability, or 
incoordination, due to the service-
connected disability.  The examiner 
should also be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right lower 
extremity is used repeatedly over a 
period of time.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

The neurological examiner should identify 
each nerve involved in the service-
connected disability and specify the 
manifestations resulting from injury to 
each affected nerve.  An EMG should be 
scheduled and the findings interpreted.  
The examiner should also indicate whether 
there is complete or incomplete paralysis 
of each affected nerve.  If incomplete, 
it should be noted whether it is mild, 
moderate or severe.  

3.  The veteran should be scheduled for 
an examination by the appropriate 
specialist to evaluate the veteran's 
service-connected scar of the scalp.  The 
examiner should identify and fully 
describe the veteran's scar, and address 
whether it is superficial, tender, 
painful on objective demonstration, or 
limits function of the part affected.  
The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All conclusions must be 
supported by complete rationale.  

4.  Upon completion of the development of 
the record requested by the Board and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim, including whether a 
separate rating for a scar of the scalp 
is warranted, with particular 
consideration of the provisions of 38 
C.F.R. §§ 3.321(b), 4.40, 4.45, as well 
as 4.56, and the decisions of the Court 
in Esteban v. Brown and DeLuca v. Brown.  






If action taken remains adverse to the veteran, he and his 
accredited representative should be furnished a supplemental 
statement of the case (SSOC) concerning all evidence added to 
the record since the last supplemental statement of the case.  
The veteran and his representative should be given an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if otherwise 
in order.


No action is required of the veteran until he is notified by 
the RO. The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

